MEMORANDUM **
Marta Guadalupe Gonzalez Rodriguez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review in part and dismiss it in part.
The record does not compel the conclusion that Gonzalez Rodriguez established changed circumstances to excuse the late filing of her asylum application. See Ramadan v. Gonzales, 479 F.3d 646, 658 (9th Cir.2007) (per curiam).
Substantial evidence supports the agency’s denial of withholding of removal and protection under the Convention Against Torture. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Gonzalez Rodriguez’s objections to the BIA’s affirmance without opinion are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003).
We lack jurisdiction to review Gonzalez Rodriguez’s contention that the IJ erred in denying her cancellation of removal. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
Gonzalez Rodriguez’s counsel is reminded that unpublished dispositions filed before January 1, 2007 may not be cited to this court. See 9th Cir. R. 36-3(c).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.